UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4099
AMOS JUNIOR SCOTT,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4663
AMOS JUNIOR SCOTT,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                           (CR-00-69)
                      Submitted: June 25, 2002
                       Decided: July 12, 2002
    Before WIDENER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL
Reita P. Pendry, Charlotte, North Carolina, for Appellant. Robert J.
Conrad, Jr., United States Attorney, Thomas R. Ascik, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.
2                       UNITED STATES v. SCOTT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Amos Junior Scott appeals his conviction and life sentence for con-
spiracy to possess with intent to distribute at least five kilograms of
cocaine, in violation of 21 U.S.C. §§ 846 and 851 (1994). Finding no
error, we affirm.

   Scott contends the district court improperly admitted: (1) character
evidence of his affiliation with a street gang; (2) hotel registrations
and telephone records in violation of the rule against hearsay; and (3)
the bolstering testimony of an FBI Agent. Because Scott did not
object to the admission of this evidence at trial, our review is for plain
error. United States v. Olano, 507 U.S. 725, 731-32 (1993). Our
review of the record convinces us that the district court did not plainly
err.

   Scott next contends that the district court clearly erred in sentenc-
ing him as a career offender. Because Scott had prior felony convic-
tions for assault with a deadly weapon and possession of "rock"
cocaine, the district court did not clearly err in sentencing him as a
career offender. See United States Sentencing Guidelines Manual
§ 4B1.2(c) (1998). We further conclude that Scott’s claim that he did
not receive notice of the assault with a deadly weapon conviction is
meritless. See United States v. Foster, 68 F.3d 86, 89 (4th Cir. 1995).

   Scott also contends the district court erred in applying a two-level
enhancement to his sentence for his role in the offense. We review a
district court’s determination of a defendant’s role in the offense for
clear error, United States v. Perkins, 108 F.3d 512, 518 (4th Cir.
1997), and we find no clear error here.

  We have also reviewed the claims raised in Scott’s pro se supple-
mental brief and find them meritless.* Accordingly, we affirm Scott’s

   *To permit adequate development of the record, Scott must bring his
claims of ineffective assistance of counsel in a post-conviction motion
                       UNITED STATES v. SCOTT                      3
conviction and sentence. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                        AFFIRMED

under 28 U.S.C.A. § 2255 (West Supp. 2001), rather than on direct
appeal. United States v. King, 119 F.3d 290 (4th Cir. 1997).